41 F.3d 1508
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lorenzo Timothy BROOKS, Defendant-Appellant.
No. 93-4237.
United States Court of Appeals, Sixth Circuit.
Nov. 14, 1994.

1
Before:  MARTIN, BATCHELDER and ENSLEN.*

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
The decision of the judgment of the district court is affirmed for the reasons stated from the bench.



*
 The Honorable Richard A. Enslen United States District Judge for the Western District of Michigan sitting by designation